Exhibit 10.3
 
CLOSING CONFIRMATION


This Closing Confirmation (this “Closing Confirmation”) dated January 25, 2013
(the “Effective Date”), is entered into by and between Mainstream Entertainment,
Inc., a Florida corporation (the “Company”) and First Power & Light, LLC, a
Delaware limited liability company (“First Power”), each a “Party” and
collectively the “Parties.”


 
W I T N E S S E T H:



WHEREAS, on or around July 2, 2012, the Company entered into a Letter of Intent
with First Power (the “Letter of Intent”), pursuant to which the Company agreed
to acquire all of the issued and outstanding shares of First Power in exchange
for 50 million newly issued restricted shares of common stock of the Company
(the “Shares”);
 
WHEREAS, the Letter of Intent included certain closing conditions which were
required to occur prior to the closing of the transactions contemplated by the
Letter of Intent, including the Company being DTC eligible; First Power
obtaining an audit of its financial statements; the Company being current in its
periodic filings with the Securities and Exchange Commission; the Company not
being subject to any legal proceedings; and the assumption by First Power of all
of the liabilities of the Company (collectively, those closing conditions set
forth above and those other conditions, if any, set forth in the Letter of
Intent, the “Closing Conditions”);
 
WHEREAS, subsequent to the Parties entry into the Letter of Intent, the Parties
decided to change the transaction contemplated by the Letter of Intent to
provide First Power (on behalf of its assigns), the right to purchase the Shares
for $50,000 (the “Purchase Price”), and the Parties entered into a Stock
Purchase Agreement on or around September 20, 2012, which was amended by the
Parties entry into the First Addendum to Stock Purchase Agreement entered into
on January 3, 2013, to be effective as of September 20, 2012 (collectively, the
“Stock Purchase”);
 
WHEREAS, First Power has previously paid the Purchase Price due to the Company
in connection with the purchase of the Shares contemplated by the Stock Purchase
and the Company has previously issued the Shares to assigns of First Power,
which certificates evidencing the Shares are currently being held in escrow
pending the satisfaction of the Closing Conditions;
 
WHEREAS, all of the Closing Conditions have not been satisfied to date; however,
the Parties are willing to move forward with the closing of the Stock Purchase,
and are willing to waive any and all Closing Conditions which have not occurred
to date; and
 
WHEREAS, the Parties desire to enter into this Closing Confirmation to confirm
the waiver of the Closing Conditions which have not occurred to date and the
closing of the Stock Purchase Agreement, subject in each case to the terms and
conditions of this Closing Confirmation as set forth below.


Closing Confirmation
 
Page 1 of 4

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained and set forth in the Stock
Purchase, and other consideration, which consideration the Parties hereby
acknowledge and confirm the sufficiency thereof, the Parties hereto agree as
follows:


1.           In connection with this Closing Confirmation, the Company confirms
to First Power that:
 
 
a.
The Company is not subject to any pending or threatened legal proceedings.

 
 
b.
The Company is current in its periodic filings with the Securities and Exchange
Commission.

 
 
c.
The Company has at present no outstanding staff comments with regard to periodic
filings.

 
 
d.
The Company has provided a schedule of all liabilities to present prior to
signing.

 
 
e.
Current management without additional compensation will work with First Power
and Light auditors for quarterly statements.

 
 
f.
Form D should be signed and filed by the current Mainstream management that they
have received $50,000.

 
2.            In connection with this Closing Confirmation, First Power confirms
to the Company that:
 
 
a.
First Power will assume and be responsible for all outstanding liabilities of
the Company and will further indemnify and hold harmless the current officers
and Directors of the Company against any liability in connection with such
liabilities.

 
3.            Immediately following the Parties entry into this Closing
Confirmation, the Company’s legal counsel shall:
 
 
a.
Prepare a Form D filing to be filed with the Securities and Exchange Commission
in connection with the Closing; and

 
 
b.
Prepare a Schedule 14f-1 Information Statement to be filed with the Securities
and Exchange Commission and mailed to each shareholder of the Company (the
“Mailing”) to reflect a change in the directors of the Company.

 
 
Closing Confirmation
 
Page 2 of 4

--------------------------------------------------------------------------------

 
4.           Immediately following the Closing (defined below), the
Shareholders, where applicable shall file Form 3’s and Schedule 13d/g’s with the
Securities and Exchange Commission.
 
5.           On the eleventh (11th) day following the Mailing, the current
officers and directors of the Company shall resign and shall take whatever
action necessary to appoint new officers and directors of the Company as
requested by First Power.
 
6.           The Company and First Power hereby confirm that the Closing
Conditions as described in the Letter of Intent and the Stock Purchase have
either (a) been completed to the satisfaction of the Parties as of the date of
this Closing Confirmation; or (b) are being waived by the Parties through the
entry into this Closing Confirmation.  Notwithstanding the preceding sentence,
and for the sake of clarity and in an abundance of caution, the Parties each
agree to waive and forgive any and all conditions to closing set forth in either
the Letter of Intent or the Stock Purchase, which have not occurred to date, and
the applicable party required to complete such condition to closing shall be
released from all liability in connection with any applicable condition to
closing.
 
7.           Effective as of the Effective Date, the transactions contemplated
by the Stock Purchase shall be considered closed (the “Closing”) and the
Company’s transfer agent shall take whatever action necessary to issue the
Shares to the shareholders requested by First Power (the “Shareholders”) or to
release such Shares from escrow to such Shareholders upon the receipt by the
Company of a Shareholder Representation Letter signed by each shareholder in the
form of Exhibit A hereto (the “Shareholder Representation”); provided that the
requirement that the Shareholders supply the Shareholder Representations to the
Company shall have no effect on the effectiveness of the Closing.
 
8.           This Closing Confirmation may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  A copy of this
Closing Confirmation signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy or PDF of this Closing Confirmation shall be effective as
an original for all purposes.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Closing Confirmation
as of the date set forth above, to be effective as of the Effective Date set
forth above, which date shall be considered the closing date of the Stock
Purchase for all purposes.
 

 
Mainstream Entertainment, Inc.
     
By: /s/ Charles Camorata           
     
Its: President                                
     
Printed Name: Charles Camorata
     
Date: 1/25/13                                 
   

 
 
Closing Confirmation
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 

 
First Power & Light, LLC
 
 
By: /s/ Malcolm Adler                    
 
 
Its: President                                   
     
Printed Name: Malcolm Adler      
     
Date: 1/25/13                                 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Closing Confirmation
 
Page 4 of 4

--------------------------------------------------------------------------------

 
Shareholder Representation Letter


The undersigned (the “Potential Shareholder”) represents, warrants and confirms
that:


(a)           Potential Shareholder recognizes that the shares of Mainstream
Entertainment, Inc.’s (the “Company’s”) common stock issuable to the Potential
Shareholder (collectively the “Securities”) in connection with that certain
Stock Purchase Agreement entered into on or around September 20, 2012, by and
between the Company and First Power & Light, LLC, which was amended by the First
Addendum to Stock Purchase Agreement entered into on January 3, 2013, to be
effective as of September 20, 2012 (collectively, the “Stock Purchase”), have
not been registered under the Securities Act of 1933, as amended (the “1933
Act,” or the “Act”), nor under the securities laws of any state and, therefore,
cannot be resold unless the resale of the Securities is registered under the
1933 Act or unless an exemption from registration is available.  Potential
Shareholder may not sell the Securities without registering them under the 1933
Act and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale.  The
Company is under no obligation to register such Securities under the 1933 Act or
under any state “Blue Sky” laws prior to or subsequent to their issuance;


(a)           Potential Shareholder acknowledges that it is either (i) an
“accredited investor” as such term is defined in Rule 501 of the Act; or (ii) is
a “sophisticated investor” (i.e., has experience and knowledge in and with
investments in companies similar to the Company) and that the Potential
Shareholder has, in making Potential Shareholder’s investment decision in
connection with the Securities, received and had an opportunity to review (A)
the Company’s Annual Report on Form 10-K for the year ended September 30, 2012,
and (B) the Company’s quarterly reports on Form 10-Q for the quarters ended
December 30, 2011, March 31, 2012 and June 30, 2012, including the audited and
unaudited financial statements, description of business, risk factors, results
of operations, certain transactions and related business disclosures described
therein; has read, reviewed, and relied solely on the documents described in (A)
and (B) above (collectively referred to as the “Disclosure Documents”), and an
independent investigation made by Potential Shareholder and Potential
Shareholder’s representatives, if any; (C) has, prior to the date of this
letter, been given an opportunity to review material contracts and documents of
the Company as filed, along with the Disclosure Documents on the Securities and
Exchange Commission’s Edgar website (www.sec.gov) and has no pending questions
as of the date of this letter; and (D) is not relying on any oral representation
of the Company or any other person, nor any written representation or assurance
from the Company other than those contained in the Disclosure Documents or
incorporated therein; in connection with such Potential Shareholder’s acceptance
of the Securities and investment decision in connection therewith.  The
Potential Shareholder acknowledges that due to Potential Shareholder’s receipt
of and review of the information described above, Potential Shareholder received
similar information as would be included in a Registration Statement filed under
the Act;


Shareholder Representation Letter
 
Page 1 of 3

--------------------------------------------------------------------------------

 
(b)           Potential Shareholder has such knowledge and experience in
financial and business matters such that Potential Shareholder is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision, and does not require a representative in
evaluating the merits and risks of an investment in the Securities;


(c)           Potential Shareholder recognizes that an investment in the Company
is a speculative venture and that the total amount of consideration tendered in
connection with the Securities is placed at the risk of the business and may be
completely lost.  The ownership of the Securities as an investment involves
special risks;


(d)           Potential Shareholder realizes that the Securities cannot readily
be sold as they will be restricted securities and therefore the Securities must
not be accepted unless Potential Shareholder has liquid assets sufficient to
assure that Potential Shareholder can provide for current needs and possible
personal contingencies;


(e)           Potential Shareholder confirms and represents that it is able (i)
to bear the economic risk of the Securities, (ii) to hold the Securities for an
indefinite period of time, and (iii) to afford a complete loss of the
Securities.  Potential Shareholder also represents that it has (i) adequate
means of providing for its current needs and possible personal contingencies,
and (ii) has no need for liquidity in the Securities;


(f)           All information which Potential Shareholder has provided to the
Company concerning Potential Shareholder's financial position and knowledge of
financial and business matters is correct and complete as of the date hereof;


(g)           Potential Shareholder has carefully considered and has, to the
extent it believes such discussion necessary, discussed with its professional,
legal, tax and financial advisors, the suitability of an investment in the
Securities for its particular tax and financial situation and its advisers, if
such advisors were deemed necessary, have determined that the Securities are a
suitable investment for it;


(h)           Potential Shareholder has not become aware of and has not been
offered the Securities by any form of general solicitation or advertising;


(i)           Potential Shareholder understands that the Securities are being
offered to it in reliance on specific exemptions from or non-application of the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Potential
Shareholder set forth herein in order to determine the applicability of such
exemptions and the suitability of Potential Shareholder to acquire the
Securities. All information which Potential Shareholder has provided to the
Company concerning the undersigned's financial position and knowledge of
financial and business matters is correct and complete as of the date hereof,
and if there should be any material change in such information prior to
acceptance of this Agreement by the Company, Potential Shareholder will
immediately provide the Company with such information; and


Shareholder Representation Letter
 
Page 2 of 3

--------------------------------------------------------------------------------

 
(j)           Potential Shareholder understands and agrees that a legend has
been or will be placed on any certificate(s) or other document(s) evidencing the
Securities in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."




If Potential Shareholder is an individual, please sign below:


Date:
___________________                                                                      Signature: ______________________                                                          




If Potential Shareholder is an entity, please sign below:


Date:_______________________________________                                                                          


Name of Entity Typed or Printed
 
______________________________________________________________________________________



By: _________________________________________                                                                                    




Name: _______________________________________                                                                                    




Title: ________________________________________                                                                         


Shareholder Representation Letter
 
Page 3 of 3

--------------------------------------------------------------------------------

 